PER CURIAM.
The evidence on behalf of the plaintiff failed to show either that the motorman recognized or should have recognized the signal made to him, or that the situation and movement of the car were such that the motorman should, in the exercise of ordinary care, have appreciated the fact that persons might be seeking to board the car as passengers. The reason for the slackening of the speed of the car at the time is entirely accounted for by another cause than anticipation of passengers; it may have been on account of the crossing of another railroad. We think that, before the defendant’s servants can be charged with negligence, they should have been either fairly apprised that the plaintiff desired to board the car, or that the situation was such that passengers might be naturally expected to get upon the car •at the time.
The judgment and order should be reversed, and a new trial granted; ■costs to abide the event.